LIGON, J.
The contract in this case is voidfor champerty. It is against the policy of our law to permit the traffic in law suits, thus encouraging the bringing of actions, when otherwise no suit might ever arise. Champerty is a bargain with a plaintiff or defendant campum partiré — to divide the land, or other matter sued for — between them, if they succeed at law ; the champertor undertaking to carry on the suit at his own expense. Bouv. Law Die., tit. Champerty. This offence differs from maintenance in this: in the latter, the person assisting the suitor receives no benefit; while in the former, he receives the whole, one half, or other portion of the thing sued for.---Arden v. Patterson, 5 Johns. Ch. Rep. 44; Bouv. Law Dic., tit. Champerty. So odious, in the eyes of the law, are these contracts, that they confer no rights on the parties making theiia, and if one pay out money under them, he cannot recover it back. Burt v. Place, 6 Cow. 431.
The promise made to the clerk in this case, being based upon the former champertous agreement, does not strengthen the case of the plaintiff in the court below.
Our conclusion is, that the Circuit Court mistook the law in its charge to the jury ; and the judgment must therefore be reversed, and the cause remanded.